POEEEY, J.
The record on file in this case shows that the appeal was perfected on the 26th day of March, 1913. Since that time the appellant has no’t served or filed any brief, nor taken any *17other steps tending to prosecute the appeal. The respondent now asks the court to dismiss the appeal for want of prosecution. The appeal will not be dismissed; but, following the rule announced in Gottwerth v. Thompson, 142 N. W. 1133, the appeal will be deemed -to have been abandoned, and the order appealed from is affirmed.